PER CURIAM.
In the related case, Capital Truck, Inc., Michael Pitts, and Mark Thomas v. International Truck and Engine Corporation, No. 1D03-2593, this court affirmed the circuit court’s final summary declaratory judgment determining that Tallahassee Mack Sales, Inc. did not possess any International Truck dealer rights to transfer to Capital Truck, Inc. In light of the disposition in the related case, Capital Truck, Inc. has no standing to protest the establishment of the Ward International Trucks, Inc. dealership and there is nothing further to litigate. Therefore, we dismiss as moot the petition filed December 4, 2003, by Ward that sought review of the April 28, 2003, intermediate order of the Department of Highway Safety and Motor Vehicles.
Petition dismissed.
ALLEN, KAHN and PADOVANO, JJ., CONCUR.